DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed 04/15/2021. As per applicants request, claims 12 and 17 have been amended. Claims 21-23 have been added and no new claims have been canceled. Claims 12-23 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2017 and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/15/2021 with regard to the 35 U.S.C. 103 rejection of claims 12 and 17 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ngai is a new prior art reference incorporated into the rejections in order to teach grouping of items based on a similarity derived from distances.


Applicant’s arguments with regard to the 35 U.S.C 103 rejection of claims 13-16 and 18-23 have been fully considered but are unpersuasive as they depend upon the allowability of independent claims 12 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 9 of U.S. Patent No. 15/806,841 in view of Ngai et al. “Efficient Clustering of Uncertain Data”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the co-pending application with obvious word variations. 
	Claims 12 and 17 of the filed application encompass the same subject matter as claim 1 of the co-pending application 15/806,841 except the instant, “grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets;”. However, Ngai teaches, in an analogous system, grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets; (Page 3, Section 3). One of ordinary skill in the art would have been motivated to make the combination in order to improve performance and the accuracy of clusters formed. (Page 2, Section 1)
	Additionally, Claims 1-5 and 9 in the copending application 15/806,841 are the method claims corresponding to the computer program product claims 12-16 and 21 in filed application 15/487,671. Furthermore, claims 1-4 and 9 in the copending application are the method claims corresponding to the apparatus claims 17-20, and 22-23 in the filed application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Filed Application – 15/487,671
Copending Application 15/806,841
Claim 12 - A computer program product having instructions embodied therewith, the instructions executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising: generating a prediction model that predicts an indicator of a target based on one or more attributes of for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets, each of the one or more attributes are values representing characteristics of the target: for each of the plurality of items; estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model; the similarity derived at least from distances between one or more of the plurality of weight sets: grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets; and displaying on a display device an illustrative diagram having a representation the indicator and the one or more attributes of the plurality of items in accordance with the similarity.
Claim 1 - A method comprising: generating a prediction model that predicts an indicator of a target based on one or more attributes of for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets, each of the one or more attributes are values representing characteristics of the target: for each of the plurality of items; estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model; the similarity derived at least from distances between one or more of the plurality of weight sets: and displaying on a display device an illustrative diagram having a representation the indicator and the one or more attributes of the plurality of items in accordance with the similarity.
Claim 13 - The computer program product according to Claim 12, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 2 - The method according to Claim 1, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 14 - The computer program product according to Claim 12, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 3 - The method according to Claim 1, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 15 - The computer program product according to Claim 14, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 4 - The method according to Claim 3, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 16 – The computer program product according to claim 14, 
wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, N is a number of the one or more data sets, xn (l<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.

Claim 5 - The method according to Claim 4, further comprising: 
wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, Nis the number of the data sets, xn (l<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.

Claim 17 - An apparatus comprising: a processor; and one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to perform operations including: generating a prediction model that predicts an indicator of a target based on one or more attributes of for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets, each of the one or more attributes are values representing characteristics of the target: for each of the plurality of items, estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model, the similarity derived at least from distances between one or more of the plurality of weight sets: grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets; and displaying on a display device an illustrative diagram having a representation of  the indicator and the one or more attributes of the plurality of items in accordance with the similarity.
Claim 1 - A method comprising: generating a prediction model that predicts an indicator of a target based on one or more attributes of for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets, each of the one or more attributes are values representing characteristics of the target: for each of the plurality of items; estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model; the similarity derived at least from distances between one or more of the plurality of weight sets: and displaying on a display device an illustrative diagram having a representation the indicator and the one or more attributes of the plurality of items in accordance with the similarity.
Claim 18 - The apparatus according to Claim 17, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 2 - The method according to Claim 1, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 19 - The apparatus according to Claim 17, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 3 - The method according to Claim 1, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 20 - The apparatus according to Claim 19, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 4 - The method according to Claim 3, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 21-The computer program product according to Claim 12, wherein the estimating of the similarity among the plurality of items includes calculating the similarity s(i, j) of an item i and an item j according to: 
    PNG
    media_image1.png
    28
    319
    media_image1.png
    Greyscale
 where f(wi,wj) is the distance between the two weight sets of the item i and the item j.
Claim 9 - The method according to Claim 5, wherein the estimating of the similarity among the plurality of items includes calculating the similarity s(i, j) of an item i and an item j according to: 
    PNG
    media_image1.png
    28
    319
    media_image1.png
    Greyscale
 where f(wi,wj) is the distance between the two weight sets of the item i and the item j.
Claim 22- The apparatus according to claim 17, 
wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, N is a number of the one or more data sets, xn (l<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.
The method according to Claim 4, further comprising: 
wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, Nis the number of the data sets, xn (l<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.
Claim 23-The apparatus according to Claim 17, wherein the estimating of the similarity among the plurality of items includes calculating the similarity s(i, j) of an item i and an item j according to: 
    PNG
    media_image2.png
    29
    319
    media_image2.png
    Greyscale
 where f(vtw ',) is the distance between the two weight sets of the item i and the itemj.
The method according to Claim 5, wherein the estimating of the similarity among the plurality of items includes calculating the similarity s(i, j) of an item i and an item j according to: 
    PNG
    media_image1.png
    28
    319
    media_image1.png
    Greyscale
 where f(wi,wj) is the distance between the two weight sets of the item i and the item j.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 23 are rejected as being indefinite as the claim contains terms used in a function which are not defined. Claim 21 and 23 both recite p(w|D) , without defining p, w, and D. For examination purposes the examiner will interpret p(w|D) as a calculated probability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 17-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 A1), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander), in view of Ngai et al. “Efficient Clustering of Uncertain Data”; herein Ngai.

Regarding Claim 12,
Zenor teaches a computer program product having instructions embodied therewith, the instructions executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising:(See [0031]-[0032], contains details of a computer readable storage medium having instructions executable by a processor to perform operations)
generating a prediction model (Fig.1, Fig. 8A-8B, prediction engine 124), that predicts an indicator of a target based on one or more attributes of for each of a plurality of items ([0047], Fig. 8,” The example prediction engine 124 calculates an outcome prediction or expected performance of the candidate store based on a ratio of weighted sales and similarity score values. In the illustrated example of FIG. 8A, the ratio of the sum of weighted sales 814 and the sum of similarity values 816 for all of the existing stores 804 results in a prediction of market performance 818.“teaches predicting an indicator (outcome prediction or expected performance) of a target (candidate store) based on one or more attributes (prior sales 810, and weighted sales 812) for each of a plurality of items (existing stores 804))  by estimating a weight set having a plurality of weights, among a plurality of weight sets,([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” teaches a weight set (principal components factors), having a plurality of weights (One or more calibration weights are applied to the principal component factors as disclosed in [0028]. The calibration weight values associated with the principal component factors are then processed as disclosed in [0051]) among a plurality of weight sets (see [0025] and [0028] for multiple principal component factors as the plurality of weight sets). Furthermore, examiner interprets that applying a weight to each of the factors as estimating a weight set.) each of the one or more attributes are values representing characteristics of the target ([0014], “Descriptor types associated with the most similar existing stores are imputed to each candidate location to reveal one or more candidate locations indicative of the highest potential success as indicated by a set of outcome variables. Descriptor types related to some such outcome variables and/or metrics may include, for example, annual sales per time period (e.g., dollar sales per year), gross profit per time period, net profit per time period, etc.” discloses that outcome variables such as annual sales per time period (i.e. prior sales as the attribute) are imputed to candidate stores (i.e. the target). Therefore, the attributes are values representing characteristics (the prior sales) of the target (the candidate store).)  for each of the plurality of items; (Fig. 6, [0023], principal component factors associated with existing stores (see Fig. 4) are used to calculate dissimilarity which is used to calculate a similarity between the existing stores (plurality of items) and candidate stores in order to predict performance as shown in figures 8A-8B)
estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model…; ,([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” A similarity among the plurality of items (existing or analog stores) for the target (candidate store) is calculated based on the plurality of weight sets (principle components factors used to calculate dissimilarity which is used to calculate the similarity value) Furthermore, examiner interprets calculating a similarity value as estimating a similarity.)
and….. a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.(See Fig. 8A-8B, [0047], Figures 8A and 8B show a graphical representation of the indicator as the forecast 818, the one or more attributes of the plurality of items as the prior sales and weighted sales, in accordance with the similarity (similarity to candidate store 808). [0025] explains that existing stores may be ranked in an order based on their respective similarities) 
Zenor does not explicitly teach …an illustrative diagram having a representation 
However, Xu teaches, an illustrative diagram having a representation of…the [indicators]…[attributes]…[and in accordance with similarity].(Figure 2c ,Pages 1-2,  discloses generating a illustrative diagram that represents predicted potential site locations (indicators), where sites within 5km around existing stores are excluded (a distance attribute). Furthermore, Figure 2c discloses clustering locations that have demand-supply gaps (i.e. accordance with a similarity))
Zenor, and Xu are analogous art as they are all systems that evaluate stores.
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor to illustrate the information as an illustrative diagram, as taught by of Xu. One of ordinary skill in the art would have been motivated to make the combination in order to identify good store locations that may lead to very good business. (Xu, Page 1)
Although Zenor/Xu teach the illustrative diagram and recited representations, they do not explicitly teach displaying the information on a display device.
	However, Thomas teaches displaying on a display device… [Information] (See [0056], Fig. 9, discloses a display device 218 that may display one or more graphical user interfaces. [0031] discloses that the GUI can display performance data to the user while [0075] discloses that the system can provide an evaluation report to a GUI window.)
Zenor, Xu, and Thomas are analogous art as they are all systems that evaluate stores.
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu to include the displaying device, and display the information, as taught by Thomas. One of ordinary skill in the art would have been motivated to make the combination in order to allow a user to display information and identify stores that need corrective action in order to improve the performance of the stores. (Thomas, [0078])
Zenor/Xu/Thomas does not explicitly teach, but Dhollander teaches, in an analogous system, the similarity derived at least from distances between one or more of the plurality of weight sets (Col. 5, Lines 10-20 “The method comprises converting the search instruction to a search parameter set of weightable search parameters, accessing a set of indexed process data obtained by indexing the process data, and comparing the search parameter set with the indexed process data by calculating at least one distance between members of the search parameter set and corresponding members of the indexed process data to obtain a similarity value. One or more results based on the similarity value can be output.” Discloses calculating distances between members of the search parameter sets (as the weight sets) in order to obtain a similarity value (the derived similarity). Furthermore, Col. 8, lines 53-57 disclose that the distance function used to determine the distance is the Euclidean Distance function.)
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu/Thomas to include the Euclidean distance function in order to measure distance between weight sets and derive the similarity from the distances, as taught by Dhollander. One of ordinary skill in the art would have been motivated to make the combination in order to find causal impact factors for an observed situation and to further Learn optimal actions based on actions performed in similar situations and the effects of those actions in those situations. (Col. 2, Lines 1-15, Dhollander)
	Zenor/Xu/Thomas/Dhollander does not explicitly teach, but Ngai teaches, in an analogous system, grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets;(Section 3, Page 3, discloses that objects are assigned to clusters based on the calculated expected distance (as the similarity).
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu/Thomas/Dhollander to include the clustering based on calculated expected distances, as taught by Ngai. One of ordinary skill in the art would have been motivated to make the combination in order to improve performance and the accuracy of clusters formed. (Page 2, Section 1)

Regarding Claim 13,
Zenor/Xu/Thomas/Dhollander/Ngai teach the computer program product according to Claim 12 (and thus the rejection of claim 12 is incorporated). 
Zenor further teaches wherein the generating of the prediction model (Prediction engine 124, Fig. 1) includes estimating one or more weights for the target,(Fig. 4, candidate stores 402 (the target) includes one or more weights (the principal components factors 408 associated with the candidate location (see [0022] and [0040])) wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.([0042], dissimilarity values (used to calculate the similarity value) are calculated using the principal component factors associated with the candidate stores (as the one or more weights for the target) and existing stores. The similarity score is then used to calculate the predicted outcome (predicts the indicator of the target) as shown in figures 8A-8B and explained in [0047]))

Regarding Claim 17,
Zenor teaches an apparatus comprising: A processor; and one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to perform operations including: (See [0031]-[0032], contains details of a computer readable storage medium having instructions executable by a processor to perform operations)
generating a prediction model (Fig.1, Fig. 8A-8B, prediction engine 124), that predicts an indicator of a target based on one or more attributes of for each of a plurality of items ([0047], Fig. 8,” The example prediction engine 124 calculates an outcome prediction or expected performance of the candidate store based on a ratio of weighted sales and similarity score values. In the illustrated example of FIG. 8A, the ratio of the sum of weighted sales 814 and the sum of similarity values 816 for all of the existing stores 804 results in a prediction of market performance 818.“teaches predicting an indicator (outcome prediction or expected performance) of a target (candidate store) based on one or more attributes (prior sales 810, and weighted sales 812) for each of a plurality of items (existing stores 804))  by estimating a weight set having a plurality of weights, among a plurality of weight sets,([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” teaches a weight set (principal components factors), having a plurality of weights (One or more calibration weights are applied to the principal component factors as disclosed in [0028]. The calibration weight values associated with the principal component factors are then processed as disclosed in [0051])  among a plurality of weight sets (see [0025] and [0028] for multiple principal component factors as the plurality of weight sets) Examiner interprets applying weights to each factor as estimating a weight set.) each of the one or more attributes are values representing characteristics of the target ([0014], “Descriptor types associated with the most similar existing stores are imputed to each candidate location to reveal one or more candidate locations indicative of the highest potential success as indicated by a set of outcome variables. Descriptor types related to some such outcome variables and/or metrics may include, for example, annual sales per time period (e.g., dollar sales per year), gross profit per time period, net profit per time period, etc.” discloses that outcome variables such as annual sales per time period (i.e. prior sales as the attribute) are imputed to candidate stores (i.e. the target). Therefore, the attributes are values representing characteristics (the prior sales) of the target (the candidate store).)  for each of the plurality of items; (Fig. 6, [0023], principal component factors associated with existing stores (see Fig. 4) are used to calculate dissimilarity which is used to calculate a similarity between the existing stores (the plurality of items) and candidate stores in order to predict performance as shown in figures 8A-8B)
estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model…; ,([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” A similarity among the plurality of items (existing or analog stores) for the target (candidate store) is calculated based on the plurality of weight sets (principle components factors used to calculate dissimilarity which is used to calculate the similarity value). Examiner interprets calculating a similarity value as estimating a similarity.)
and….. a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.(See Fig. 8A-8B, [0047], Figures 8A and 8B show a graphical representation of the indicator as the forecast 818, the one or more attributes of the plurality of items as the prior sales and weighted sales, in accordance with the similarity (similarity to candidate store 808). [0025] explains that existing stores may be ranked in an order based on their respective similarities) 
Zenor does not explicitly teach …an illustrative diagram having a representation 
However, Xu teaches, an illustrative diagram having a representation of…the [indicators]…[attributes]…[and in accordance with similarity].(Figure 2c ,Pages 1-2,  discloses generating a illustrative diagram that represents predicted potential site locations (indicators), where sites within 5km around existing stores are excluded (a distance attribute). Furthermore, Figure 2c discloses clustering locations that have demand-supply gaps (i.e. accordance with a similarity))
Zenor, and Xu are analogous art as they are all systems that evaluate stores.
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor to illustrate the information as an illustrative diagram, as taught by of Xu. One of ordinary skill in the art would have been motivated to make the combination in order to identify good store locations that may lead to very good business. (Xu, Page 1)
Although Zenor /Xu teach the illustrative diagram and recited representations, they do not explicitly teach displaying the information on a display device.
	However, Thomas teaches displaying on a display device… [Information] (See [0056], Fig. 9, discloses a display device 218 that may display one or more graphical user interfaces. [0031] discloses that the GUI can display performance data to the user while [0075] discloses that the system can provide an evaluation report to a GUI window.)
Zenor, Xu, and Thomas are analogous art as they are all systems that evaluate stores.
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor /Xu to include the displaying device, and display the information, as taught by Thomas. One of ordinary skill in the art would have been motivated to make the combination in order to allow a user to display information and identify stores that need corrective action in order to improve the performance of the stores. (Thomas, [0078])
Zenor /Xu/Thomas does not explicitly teach, but Dhollander teaches, in an analogous system, the similarity derived at least from distances between one or more of the plurality of weight sets (Col. 5, Lines 10-20 “The method comprises converting the search instruction to a search parameter set of weightable search parameters, accessing a set of indexed process data obtained by indexing the process data, and comparing the search parameter set with the indexed process data by calculating at least one distance between members of the search parameter set and corresponding members of the indexed process data to obtain a similarity value. One or more results based on the similarity value can be output.” Discloses calculating distances between members of the search parameter sets (as the weight sets) in order to obtain a similarity value (the derived similarity). Furthermore, Col. 8, lines 53-57 disclose that the distance function used to determine the distance is the Euclidean Distance function.)
	Zenor/Xu/Thomas/Dhollander does not explicitly teach, but Ngai teaches, in an analogous system, grouping the plurality of items into two or more groups based on the similarity derived from the distances between the one or more of the plurality of weight sets;(Section 3, Page 3, discloses that objects are assigned to clusters based on the calculated expected distance (as the similarity).
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu/Thomas/Dhollander to include the clustering based on calculated expected distances, as taught by Ngai. One of ordinary skill in the art would have been motivated to make the combination in order to improve performance and the accuracy of clusters formed. (Page 2, Section 1)


Regarding Claim 18
Claims 18 is substantially similar to claim 13 and is therefore rejected under the same rationale as claim 13. Claim 18 is the apparatus claim that corresponds to the computer program product of claim 13.
Regarding Claim 21
Zenor/Xu/Thomas/Dhollander/Ngai teach the computer program product of claim 12 (and therefore the rejection of claim 12 is incorporated herein).
	Ngai further teaches wherein the estimating of the similarity among the plurality of items includes calculating the similarity s(i, j) of an item i and an item j according to: 
    PNG
    media_image1.png
    28
    319
    media_image1.png
    Greyscale
 where f(wi,wj) is the distance between the two weight sets of the item i and the item j.(Page 3, Section 3, discloses computing the expected distance (as the similarity)using the following equation,
 
    PNG
    media_image3.png
    79
    325
    media_image3.png
    Greyscale

The expected distance between two items (as the similarity) require the computation of the integral of probability density of a point (as the p(w/D) and the distance between x and pj( as the distance). Furthermore, because p(w/D) is not defined in the recited claim, it is interpreted as a probability.)
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu/Thomas/Dhollander/Ngai to include the computation of the expected distance, as taught by Ngai. One of ordinary skill in the art would have been motivated to make the combination in order to improve performance and the accuracy of clusters formed. (Page 2, Section 1)

Regarding Claim 23
Claims 23 is substantially similar to claim 21 and is therefore rejected under the same rationale as claim 21. Claim 23 is the apparatus claim that corresponds to the computer program product of claim 21.





Claims 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1, in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in view of Thomas et al. (US 2015/0127431 A1), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander), in view of Ngai et al. “Efficient Clustering of Uncertain Data”; herein Ngai, and in further view of Courville et al. “Similarity and discrimination in classical conditioning: A latent variable account”, herein referred to as Courville.

Regarding Claim 14,
Zenor/Xu/Thomas/Dhollander/Ngai teach the computer program product according to Claim 12 (and thus the rejection of claim 12 is incorporated). Furthermore, the Zenor/Xu/Thomas/Dhollander/Ngai combination teaches wherein the generating of the prediction model includes estimating…each of the plurality of weight sets (see the rejection of claim 12).
The Zenor/Xu/Thomas/Dhollander/Ngai combination does not explicitly teach a posterior probability distribution.
However, Courville teaches a posterior probability distribution (Page 5, Section 4.3, equation 3, “Conditioning on the data D produces a posterior distribution over the weights, over which we integrate to predict R:” teaches a posterior probability distribution for estimating weights)
Zenor, Xu, Thomas, Dhollander, Ngai and Courville are analogous art as they all include methods of analyzing data.
It would have been obvious to one of ordinary skill in the art to modify the computer program product using a linear regression algorithm of Zenor/Xu/Thomas/Dhollander/Ngai to include the posterior probability distribution estimation of Courville. One of ordinary skill in the art would have been motivated to make the combination in order to handle uncertainty over model structure analogously and distinguishing key patterns of data (Courville, Abstract, and section 4.3 page 5).

Regarding Claim 19
Claims 19 is substantially similar to claim 14 and is therefore rejected under the same rationale as claim 14. Claim 19 is the apparatus claim that corresponds to the computer program product of claim 14.
Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1), in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in view of Thomas et al. (US 2015/0127431 A1), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander), in view of Ngai et al. “Efficient Clustering of Uncertain Data”; herein Ngai, in view of Courville et al. “Similarity and discrimination in classical conditioning: A latent variable account”, herein referred to as Courville, in view of Barbour et al. (US 2018/0042541 A1), herein referred to as Barbour.

Regarding Claim 15,
Zenor/Xu/Thomas/Dhollander/Ngai/Courville teach the computer program product according to Claim 14 (and thus the rejection of claim 12 is incorporated). Furthermore, the Zenor/Xu/Thomas/Dhollander/Ngai/Courville combination teaches the estimating of the posterior probability distribution of each of the plurality of weight sets (see the rejection of claim 14).
Zenor/Xu/Thomas/Dhollander/Ngai/Courville does not explicitly teach using a Gaussian distribution as a prior probability distribution.
However, Barbour teaches using a Gaussian distribution as a prior probability distribution ([0009], “The Gaussian process is a machine-learning technique that allows for rapid and accurate estimation of multi-dimensional surfaces by constructing a Bayesian estimate of a function based upon a prior distribution of probabilities for that function.” Teaches using a Gaussian distribution as a prior probability distribution for estimating data)
Zenor, Xu, Thomas,Dhollander,Ngai, Courville, and Barbour are analogous art as they all include methods of analyzing data.
It would have been obvious to one of ordinary skill in the art to modify the computer program product using a linear regression algorithm and posterior probability distributions of Zenor/Xu/Thomas/Dhollander/Ngai/Courville to include the Gaussian distribution of Barbour. One of ordinary skill in the art would have been motivated to make the combination in order have rapid and accurate estimations of multi-dimensional surfaces (Barbour, [0009]).

Regarding Claim 20
Claims 20 is substantially similar to claim 15 and is therefore rejected under the same rationale as claim 15. Claim 20 is the apparatus claim that corresponds to the computer program product of claim 15.
Allowable Subject Matter
Claims 16 and 22 are not rejected under prior art, as the prior art of record does not disclose or suggest all of the limitations recited in the claim.
	Specifically, Zenor discusses predicting similarity values relating to a plurality of stores and predicting the performances of the candidate stores. However, Zenor is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation. Further, Barbour discusses calculating a function using the posterior probability distribution based on the response to the second stimulus. However, Barbour is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jiang et al. “Clustering Uncertain Data Based on Probability Distribution Similarity”, discloses a system that clusters data using similarity and KL divergence clustering methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122